 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
 ALLSTATE INSURANCE CO., et al.,                               :
                                                               :   ORDER
                               Plaintiffs,                     :
                                                               :   21-cv-2967 (BMC)
                        - against -                            :   (also to be filed in new actions
                                                               :   directed by this Order)
 SHMUEL BATUROV, et al.,                                       :
                                                               :
                               Defendants.                     :
                                                               :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Pursuant to this Court’s severance order of June 14, 2021 [11], and plaintiffs’ response

thereto of June 18, 2021 [12], the Court issues the following Order:

        1.       The Clerk is requested to (a) terminate all defendants in this action except Quality

Med Equip Inc., Anzhelika Dzhurayeva, John Does 1 through 5, and ABC Corporations 1

through 5; (b) open separate index numbers for each of the group of plaintiffs and defendants

listed as Groups 2 through 26 in the “Group A Schedule” annexed to plaintiffs' response (the

“new cases”) ; (c) file this Order as the initial filing in each of the new cases; and (d) have each

new case randomly assigned to a District Judge and Magistrate Judge.

        2.       Within 20 days of the opening of the new cases, plaintiffs in this case and in each

new case shall: (a) file a complaint (or, in the instant case, an amended complaint), limited to the

plaintiffs and defendants named in each action; (2) pay the filing fee and request issuance of

summonses in each action.

        3.       The commencement date of the new cases shall be deemed to be the

commencement date of this action for all purposes except as to Federal Rule of Civil Procedure
4(m). As to that rule, the commencement date shall be deemed to be the date on which the Clerk

opens the new actions.

SO ORDERED.
                                         Digitally signed by Brian M.
                                         Cogan
                                          ______________________________________
                                                            U.S.D.J.

Dated: Brooklyn, New York
       June 22, 2021




                                              2
